Citation Nr: 1224294	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to December 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was later transferred to the RO in Winston-Salem, North Carolina.

In February 2009, a local RO hearing was held before a Decision Review Officer.  A copy of the hearing transcript is associated with the claims file.

In March 2011 and March 2012, the Board received additional evidence from the Veteran without a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  Notably, on the most recent May 2009 VA examination, the examiner found that, based on the service-connected conditions alone, the Veteran would not be a good candidate for physical employment; however, he was deemed capable of sedentary employment. 

In several statements, the Veteran indicated that he was unable to engage in even sedentary employment, as he was unable to sit or stand for more than 20 minutes at a time.  

As noted, in March 2011 and March 2012, the Veteran submitted additional evidence for his TDIU claim without a specific waiver of RO initial consideration.  Included in the records are references dated from 2010 (after the most recent VA examination) to his service connected hypertension and low back disabilities increasing in severity.  Moreover, he submitted copies of correspondence to him from the vocational rehabilitation division that shows he was found unsuitable for the return-to-work program due to his service-connected disabilities.  As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should obtain and associate with the claims file, the Veteran's vocational rehabilitation and counseling folder.

2. If a review of the vocational rehabilitation and counseling folder, along with the evidence submitted by the Veteran in 2011 and 2012 does not enable a grant of the benefit sought on appeal, then the RO should then arrange for a new examination to assess whether it is at least as likely as not the Veteran is able to engage in substantial gainful employment to include sedentary employment.  The claims file must be made available to the examiner, who is asked to consider whether it is at least as likely as not that the Veteran's service-connected disabilities, without regard to his age or any nonservice-connected medical problems, precludes the Veteran from securing and following substantially gainful employment given his educational and occupational background.

3. Following completion of the above, the RO/AMC should again review the evidence and determine whether the Veteran's claim for TDIU may be granted at any time during the appeals process.  If not, he and his representative should be furnished an appropriate supplemental statement of the case, and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


